UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 Fifth Avenue 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes  No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 35,452,580 shares of Common Stock outstanding as of August 13, 2010. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION 3 Item 1.
